In an action to recover $1,963.86, the balance alleged to be due for goods sold and delivered, the answer, a general denial, contained five counterclaims. The appeal is from a judgment entered on an order granting partial summary judgment in favor of respondent for $575.40, dismissing the second and third counterclaims, and severing the action as to the balance of the claim set forth in the complaint and the answer with respect thereto and the remaining counterclaims. Judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Wenzel, Beldock, Murphy and Kleinfeld, JJ.